Citation Nr: 1411013	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  08-00 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active duty service from May 1988 to September 1988 in the United States Army.  He also served in the South Carolina Army National Guard from April 1988 to April 1990 with various periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  Specifically, the Veteran had active service during a two-week period of ACDUTRA in July 1989 in which service-connected disabilities were previously established.  

The Veteran died in November 2000, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Board remanded the appeal in July 2011 and November 2013 for further development.  The case has since been returned to the Board for appellate review.   

A review of the Virtual VA paperless claims processing system reveals a February 2014 brief from the Veteran's representative that has been reviewed by the Board.  A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.

Finally, the appellant submitted additional medical treatise evidence in February 2014, which was after certification of her appeal, without a waiver of RO consideration of this evidence.  However, because the Board is granting service connection for the cause of the Veteran's death, the Veteran is not prejudiced by the Board's initial consideration of this evidence.  38 C.F.R. § 20.1304(c) (2013).



FINDINGS OF FACT

1.  The Veteran died in November 2000 at his residence at 35 years of age.  The death certificate lists the immediate cause of death as acute myocardial ischemia due to cardiomegaly with myocardial hypertrophy.  

2.  At the time of his death, service connection was established for the following disabilities:  PTSD with depression and an organic mental disorder, rated as 100 percent disabling; hypesthesia of the left upper extremity, rated as 0 percent disabling; and hypesthesia of the left lower extremity, rated as 0 percent disabling.  All of these disabilities were service-connected on the basis of being caused by an in-service lightning strike injury that occurred in July 1989 during a period of ACDUTRA.  The combined service-connected disability rating was 100 percent, and the Veteran was considered to be permanently and totally disabled at the time of his death due to his service-connected disabilities.  In addition, at the time of his death, the Veteran was receiving special monthly compensation (SMC) under 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b) on account of being in need of regular aid and attendance.  

3.  The Veteran's service-connected PTSD with depression and an organic mental disorder contributed to his death by causing debilitating effects and general impairment of health to an extent that rendered the Veteran materially less capable of resisting his principal cause of death.  


CONCLUSION OF LAW

The Veteran's service-connected PTSD with depression and an organic mental disorder materially contributed to the Veteran's death.  38 U.S.C.A. §§ 101(16), 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1(k), 3.5(a), 3.102, 3.159, 3.303, 3.310, 3.312 (2013).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the Veteran's cardiovascular/heart problems, which were the immediate cause of his death, were caused by or the result of the documented in-service lightning strike injury.  She maintains that his heart problems developed over time due to the physical trauma.  In the alternative, the appellant contends that the Veteran's service-connected PTSD and hypesthesia of the left side of his body were contributory causes of death.  She has argued that stress from the Veteran's service-connected PTSD affected a vital organ (his cardiovascular system), thereby hastening his death.  She asserts that the Veteran's service-connected PTSD resulted in debilitating effects and general impairment of health that rendered him materially less capable of resisting the effects of his cardiovascular problems that primarily caused his death.  See September 2006 DIC claim; December 2007 VA Form 9; April 2011 and October 2013 Representative Briefs; February 2014 appellant statement.  

The death of a Veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, that it combined to cause death, or aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c).  Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death.  

Upon review of the evidence of record, the Board finds that service connection for the cause of the Veteran's death is warranted.  The Board secured two separate VA opinions from VA physicians dated in December 2013 and January 2014 that considered whether or not the Veteran's death was due to service-connected disability.  Both VA physicians were unable to opine, "without resorting to mere speculation," as to whether the Veteran's service-connected PTSD resulted in debilitated effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of his cardiovascular problems that primarily caused his death.  In other words, both VA physicians concluded that it was "speculative" to find that the Veteran's service-connected PTSD was a contributory cause of death.  Nonetheless, they did not rule it out.  Moreover, both VA physicians noted that numerous medical treatise studies have found an association between PTSD-related stress and anxiety and increased cardiovascular morbidity.  See e.g., See January 2007 medical treatise article of Kay Jankowski, PhD.  

An equivocal medical opinion may still be competent and cannot be considered "non-evidence." Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008).  An absolutely accurate determination of etiology is not a condition precedent to granting service connection; nor is definite etiology or obvious etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

In addition, the appellant and her representative have submitted medical treatise evidence documenting an association between PTSD-related stress and anxiety and increased cardiovascular morbidity.  The medical treatise evidence submitted by the appellant in the present case provides probative evidence in support of her lay assertions.  

Based on the foregoing, the Board finds that there is reasonable doubt, which will be resolved in the appellant's favor.  Accordingly, service connection is warranted for the cause of the Veteran's death.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
ORDER

Subject to the provisions governing the award of monetary benefits, service connection for the cause of the Veteran's death is granted.  



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


